Opinion issued March 14, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00972-CV
                            ———————————
                  YOLANDA MARIE WILLIAMS, Appellant
                                         V.
                       REGINALD WILLIAMS, Appellee



                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-50917


                          MEMORANDUM OPINION
      Appellant, Yolanda Marie Williams, proceeding pro se, attempts to appeal

from the trial court’s final decree of divorce, signed on November 9, 2011, by filing

a “Motion for an Appeal on a Default Divorce Judgment” on October 17, 2016,

which we construe as a notice of appeal. Williams also filed pro se motions to
appoint counsel and for an extension of time to pay the filing fee in this Court. We

dismiss this appeal for want of jurisdiction and dismiss the motions as moot.

      We are authorized by statute to consider an appeal from a “final order”

rendered under Title 5 of the Family Code. See TEX. FAM. CODE ANN. § 109.002(b)

(West Supp. 2016); see, e.g., Brejon v. Johnson, 314 S.W.3d 26, 33 (Tex. App.—

Houston [1st Dist.] 2009, no pet.). Generally, a notice of appeal is due within thirty

days after the judgment is signed. See TEX. R. APP. P. 26.1. The deadline to file a

notice of appeal is extended to ninety days after the date the judgment is signed if,

within thirty days after the judgment is signed, any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. See id. 26.1(a);

TEX. R. CIV. P. 329b(a), (g). The time to file a notice of appeal may also be extended

if, within fifteen days after the deadline to file the notice of appeal, a party properly

files a motion for extension. See TEX. R. APP. P. 10.5(b), 26.3.

      Here, the district clerk’s letter of assignment and clerk’s record both contain

the final decree of divorce, signed by the trial court on November 9, 2011, and

Williams’s motion for new trial, timely filed by her trial counsel on December 9,

2011. Williams’s timely post-judgment motion extended the deadline to file a notice

of appeal for ninety days until February 7, 2012, or by February 22, 2012, with the

fifteen-day grace period. See TEX. R. APP. P. 26.1(a)(1), 26.3. However, Williams’s


                                           2
notice of appeal was untimely filed on October 17, 2016, more than four and one-

half years after the fifteen-day grace period ended. Without a timely filed notice of

appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P. 25.1, 26.1.

      On January 5, 2017, the Clerk of this Court notified Williams that this appeal

was subject to dismissal for want of jurisdiction unless she timely responded and

showed how this Court had jurisdiction. See TEX. R. APP. P. 42.3(a), (c). After

Williams received an extension, she timely filed an “Appellant’s Brief of Merits,”

but her brief failed to respond to the jurisdictional notice and was inadequate to show

how this Court has jurisdiction over her appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a); 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                          3